Citation Nr: 1114163	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  05-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1960 to June 1963.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was remanded by the Board in November 2007 and September 2009, for additional development, which has been accomplished.  The Veteran's claim is now ready for disposition.


FINDINGS OF FACT

1.  Chronic bilateral hearing loss was not manifest during service or many years thereafter. 

2.  The current bilateral hearing loss is unrelated to service.


CONCLUSION OF LAW

A chronic bilateral hearing loss disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater.  38 C.F.R. § 3.385 (2010).  

Service treatment records (STRs) do not reflect that the Veteran was treated for, or had complaints of, any type of hearing loss or hearing problem.  He claims that he was exposed to noise from live fire from the artillery simulator and during basic training.  Personnel records indicate that his military occupational specialty (MOS) was as track vehicle mechanic.  

The Veteran is competent to state that he was exposed to loud noises during service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, given the era of service and MOS, the Board finds his statements to be credible regarding his exposure to loud noises during service.  Thus, noise exposure during service is conceded.

Nonetheless, despite the Veteran's noise exposure during service, his STRs do not reflect that he was treated for, or had complaints of, any type of hearing loss or hearing problem.  Significantly, in a May 1963 separation examination, the clinical evaluation of the Veteran's ears revealed that they were normal, and audiometric testing was conducted.  He had auditory thresholds of 20 decibels in his right and left ear at 2000 hertz (Hz), but zero or less than zero at the other frequencies.  He was noted to have no defects or diagnoses.  

A second separation examination was conducted in June 1963.  Clinical evaluation of the veteran's ears revealed that they were normal and audiometric testing was conducted.  The Veteran had auditory thresholds of zero at all frequencies.  The Veteran was noted to have no defects or diagnoses.  

Therefore, the audiometric findings during service, including the May 1963 finding of an auditory threshold of 20 decibels in his right and left ear at 2000 Hz, does not establish that the Veteran had a hearing loss disability within the meaning of 38 C.F.R. § 3.385 during service.  

Furthermore, the Veteran reported during the June 1963 separation examination that his health was excellent, and that he did not then have, nor has he ever had, ear trouble.  Therefore, service records do not show chronic hearing loss at the time of discharge.

Next, post-service evidence does not reflect hearing loss symptomatology for many years after service discharge.  Specifically, the first medical or audiological evidence of record indicating hearing loss is a December 2004 VA treatment record, which noted that the Veteran was given an assessment of bilateral sensorineural hearing loss.  

This is the first recorded symptomatology related to hearing loss, comes approximately 40 years after discharge from service.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this decision, the Board has considered the lay evidence as it pertains to the issue of service connection for bilateral hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has reported in correspondence to the RO, and in reports to various clinicians, that his hearing loss began during service and that he has been hard of hearing since 1960, and that it has become progressively worse.  He asserts that he continued to experience symptoms relating to an inability to hear after he was discharged from the service.  Furthermore, he has asserted that during his separation examination the doctor checking his hearing told him that he could not hear in his left ear, but did not put this information in the records.  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hearing loss after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his hearing loss began in service, in the more contemporaneous medical history he gave at the service separation examination he reported that his health was excellent and that he did not then have, nor has he ever had, ear trouble.  

Specifically, the service separation examination report dated in June 1963 reflects that the Veteran was examined and his hearing was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to hearing loss for approximately 40 years following active service.  Of note, record shows that in May 1970 the Veteran sought treatment at a private physician for recurrent itching in both ear canals.  The physician prescribed ointment after finding that both ears presented with dry eczema of the canals.  The tympanic membranes appeared normal.  

An April 1974 private treatment record from a private ear, nose, and throat (ENT) clinic noted that the Veteran was seen for problems related to his nose.  A September 1981 private treatment record reflected that his ears were within normal limits.  Finally, private ENT treatment records indicate that he was seen numerous times in 2000 and 2001 for allergy injections and treatment.  

Thus, for many years after service, the Veteran sought treatment for many health problems, including treatment at a clinic specializing in the ear, nose, and throat, but had no complaints of, or treatment for, his claimed bilateral hearing loss until many years after service.  

The Board emphasizes the multi-year gap between discharge from active duty service (1963) and initial reported symptoms related to a low back disorder in approximately 2004 (approximately a 40-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board also notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including itching of the ear canals (1970) and allergies (1991, 2000, and 2001).  Significantly, during these treatments, when he specifically complained of other problems, he never reported complaints related to his inability to hear.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on a July 2009 VA examination undertaken specifically to address the issue on appeal.  At that time, the Veteran reported that he was told by the doctor performing the 1963 separation examination that he could not hear in his left ear.  The examiner noted that the May 1963 separation examination, in accordance with VA guidance regarding conversion of the hearing thresholds, revealed thresholds within normal limits at 500, 1000, 4000, and 8000 Hz.  The 2000 Hz, indicate a 28.5 decibel hearing loss suggesting a possible mild mid-frequency hearing loss.  

The examiner remarked that the June 1963 separation examination, in accordance with VA guidance regarding conversion of the hearing thresholds, revealed clinically normal pure tone thresholds bilaterally.  The possible loss at 2000 Hz was not confirmed by the June 1963 hearing test.  Other than this one frequency in each ear, the two separation tests are consistent.  The June 1963 medical history form completed by the Veteran at discharge was negative for a complaint of hearing loss or ear problems.  The Veteran described his health as excellent.  

The examiner also noted that the May 1970 private treatment record and extensive civilian medical records from the 1990s and 2000s were negative for complaints of hearing loss.  The veteran reported noise from weapons and truck and tank engine noise.  Following service, the Veteran worked as a brush clearer and as a roughneck and driller for an oil company.  He also hunted squirrels with a 22 after he left service.  

After audiological testing, the examiner diagnosed the Veteran with asymmetrical bilateral sensorineural hearing loss.  The examiner opined that it is less likely than not that the acquired hearing impairment was a consequence of acoustic trauma in service.  The examiner noted that it is more likely as not that the onset of hearing impairment was after service secondary to a combination of civilian noise exposure, aging, familial factors, and general health factors.  

The rationale for his opinion was the evidence of record.  The examiner noted that there was no evidence supporting the Veteran's claim that he was told that he could not hear in his left ear on separation from service, and that the May 1963 pure tone thresholds were within the standards of clinically normal hearing limits of the era.  

The examiner reflected that if the Veteran was informed of hearing loss, it appeared that such an action would be based on the May thresholds; since these could be construed as suggesting such a loss.  However, it would be more likely a bilateral, not a unilateral, loss as the Veteran provided.  Additionally, the Veteran did not indicate that he had any problems in the June 1963 separation examination and reported that his health was excellent.  Finally, oil and gas drilling are generally regarding as a noise hazardous occupation and he worked in this industry for 19 years.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted audiometric testing.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  

There are several VA treatment records that potentially are supportive of the Veteran's claim.  First, a VA audiological treatment records dated in December 2004 noted that subjectively, the Veteran reported severe noise trauma to the left ear in the military (1960).  He has a history of military, recreational, and occupational noise exposure.  An assessment of bilateral sensorineural hearing loss was given.  

February 2005 VA treatment records indicated that the Veteran was referred for an evaluation of hearing loss.  It was reported that he had had loss since 1961, when artillery shots blasted his right ear and at that time he noted severe pressure in his left ear.  Over the years he has noted gradual deterioration in his hearing bilaterally.  Following an examination, a diagnosis of asymmetrical hearing loss, duration indeterminate, was given.  A July 2006 VA treatment record reflected that subjectively the Veteran has had worsening hearing loss over the last year, and had been hard of hearing since 1960.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it). 

Additionally, a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995)

Here, the Board finds that December 2004, February 2005, and July 2006 VA treatment records indicating that the Veteran reported that his hearing loss began in 1960 or 1961 was merely a bare transcription of his lay history, which has not been found to be credible as it is contradicted by his own statements during his separation examination.  Thus, these treatment records have little probative weight.  

To the extent that the February 2005 VA treatment record is a medical opinion that the Veteran has had hearing loss since 1961, the Board finds that has little probative weight because it is based on facts provided by the Veteran that have been found to be not credible and thus inaccurate.  Therefore, the July 2009 VA examination report is assigned greater probative weight regarding whether the Veteran's current bilateral hearing loss is related to service than the December 2004, February 2005, and July 2006 VA treatment records.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hearing loss and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, such as hearing a loud noise, bilateral hearing loss is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  

Such competent evidence has been provided by the VA medical personnel who has examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical finding and opinion of the July 2009 VA examiner than to his statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Finally, as discussed above, the first contemporaneous medical or credible and competent lay evidence of any sensorineural hearing loss is well after the one-year presumptive period from discharge from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2003, which fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2008, November 2009, and March 2010, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  The claim was re-adjudicated in a September 2010 supplemental statement of the case (SSOC).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, VA and private treatment records, and SSA records.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

In January 2008, the RO attempted to obtain the Veteran's records from the Arkansas National Guard and the VA Medical Center in Fort Smith, Arkansas.  Finally, in a February 2008 statement, he indicated that certain private medical treatment records were unavailable.  Given, that he has stated that these private treatment records are not available, there is no need for VA to attempt to obtain them.  Therefore, VA has obtained all identified medical records, which are available.  See 38 C.F.R. § 3.159.  

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in July 2009.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


